Citation Nr: 9919203	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-23 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic dermatitis 
due to exposure to dioxin-containing herbicide agents.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sisters


INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1970, to include a tour of duty in the Republic of 
Vietnam.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for chronic dermatitis due to exposure to 
herbicides, but awarded service connection for PTSD with an 
initial rating of 10 percent disabling.  

The Board will address the PTSD issue in the Remand appended 
to the end of this decision.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam Era.

2.  The veteran has a current diagnosis of tinea versicolor.

3.  Neither chronic dermatitis or tinea versicolor are 
recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.

4.  A direct causal connection between a skin disorder and 
exposure to herbicide agents used in Vietnam has not been 
demonstrated.



CONCLUSION OF LAW

The claim for entitlement to service connection for chronic 
dermatitis, claimed as secondary to Agent Orange exposure is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two. Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1998), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998), will be 
considered chronic. 38 U.S.C.A. § 1101 (West 1991); 38 
U.S.C.A. §§ 1112, 1113, 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1998), are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998), are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence, which 
indicates that the claim is plausible or possible, is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection for a skin disorder on a direct 
incurrence-aggravation basis, as well as secondary to Agent 
Orange exposure, was denied by a Board decision dated in 
February 1989.  However, in the instant case, the Board 
finds, as did the RO, that the veteran has presented a new 
claim due to the change in the law affecting claims based on 
alleged exposure to herbicides (as set forth above)  It is 
further noted that the veteran is now claiming service 
connection solely on the basis of exposure to herbicides in 
service; it is not contended, or otherwise indicated that a 
skin disorder was incurred directly in service.

In May 1982, L. S. Osment, M.D., reported that he first saw 
the veteran in November 1963 for treatment of acne and tinea 
versicolor.  He was seen again in June 1972 for treatment of 
tinea versicolor.  

VA dermatologic examination report dated June 1982, indicated 
diagnosis of tinea versicolor, moderately severe.  

On VA Agent Orange examination report dated January 1988, 
there was diagnosis of tinea versicolor.  

On VA general medical examination report dated February 1997, 
the veteran gave a history of chronic dermatitis.  The 
examining physician noted scattered hypopigmented slightly 
scaling lesions over the trunk and thighs.  There were no 
active lesions.  The diagnosis was chronic dermatis, 
presently inactive, suggesting superficial fungus.  

Private medical record dated May 1997 from R. Mitchell, M.D., 
indicated diagnosis and treatment of tinea versicolor.

ANALYSIS

In light of the National Academy of Sciences report, entitled 
"Veterans and Agent Orange: Update 1996," dated March 14, 
1996, the Secretary has determined that:

[T]here is no positive association between herbicide exposure 
and hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, female reproductive cancers, breast cancer, renal 
cancer, testicular cancer, leukemia, abnormal sperm 
parameters and infertility, cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, gastrointestinal tumors, bladder cancer, brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted. 

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era (38 
C.F.R. § 3.307(a)(6)(iii) (1998, resulted in the development 
of chronic dermatitis, this disease is not recognized as one 
of the diseases attributable to Agent Orange exposure.  38 
C.F.R. § 3.309(e) (1998).  In this regard, the veteran's 
assertions of medical causation are not probative because lay 
persons are not competent to offer medical opinions.  Moray 
v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent medical evidence 
establishing the reasonable possibility of a causal 
connection between a skin disorder, claimed as chronic 
dermatitis and an in-service-occurrence or event, including 
exposure to herbicide agents used in Vietnam.

In the absence of any competent evidence of a nexus between a 
current disability and an in-service occurrence or event, 
including exposure to Agent Orange, the claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, there is no duty to assist the veteran for 
further development of his claim.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992), Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Further, the Board views the information provided in 
the statement of the case, supplemental statement of the 
case, and other correspondence from the RO, sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for chronic dermatitis, 
claimed as secondary to Agent Orange exposure.  Moreover, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Consequently, 
the claim is denied.


ORDER

Service connection for chronic dermatitis, claimed as 
secondary to exposure to herbicides in service, is denied.


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance, is not applicable.  Id. at 8.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice described by the Court as "staged 
ratings".  Id. at 9.  Finally, the Court determined that, 
when a veteran appeals the initial rating assigned for a 
disability, but the RO issues a statement of the case for an 
increased rating, the case must be remanded for the issuance 
of a proper statement of the case.  Id. at 17.  On remand, 
the veteran is afforded time in which to perfect the appeal 
and to address specific items in the statement of the case.  
Id.

In this case, it is unclear from the record whether, as 
required by Fenderson, the RO considered the possibility of 
staged ratings for the veteran's service-connected PTSD and 
whether the RO properly informed the veteran of the laws and 
regulations governing the appeal of an initial disability 
rating.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate this issue.  
The RO must consider whether the veteran 
is entitled to a "staged" rating for 
this disability.  Fenderson, supra.  If 
any benefits sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case which includes a summary of 
the applicable law and regulations 
germane to an appeal of the initial 
assignment of a rating by an original 
rating decision and "staged ratings", 
with appropriate citations, and a 
discussion of how such law and 
regulations affect the disposition of the 
case.  The veteran must then be afforded 
an opportunity to reply thereto.  

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 


